                        UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF IOWA

 IN THE MATTER OF:                          CASE NO. 19-01508

 Steven and Amanda Greene,                  MOTION TO MODIFY PLAN POST-
                                            CONFIRMATION
 Debtors.

      COMES NOW the above-named Debtors, Steven and Amanda Greene, and for

their Motion to Modify Plan Post-Confirmation states as follows:

   1. The confirmed plan currently on file calls for the Debtors to make payments as

      follows:

            a. $287.00 each month for the remainder of the plan.

   2. The confirmed plan currently on file calls for the Debtors to turn over to the

      Trustee for administration any realized tax refunds during the term of the chapter

      13 plan.

   3. Pursuant to the recently passed CARES Act, 11 U.S.C. § 1329 is amended to

      provide that chapter 13 plans confirmed prior to the enactment date (March 27,

      2020) may be modified to provide for payments up to 84 months, after notice and

      a hearing, if the debtor experiencing or has experienced a material financial

      hardship related to COVID-19.

   4. Due to COVID-19, the Debtors, Steven and Amanda Greene, incurred extra

      expenses. The Debtors believe there are some ambiguity with respect to the

      Debtors’ ability to complete the terms of the plan on file.

   5. Due to the unforeseeable future, the Debtors propose modifying the Plan to

      permit the Debtors to continue payments for their Chapter 13 Plan through

      November 2024 (65 month plan).
   6. The Debtors further propose to abate all missed payments and allow the Debtors

      to be deemed current through August 2020. The Debtors will resume making

      payments September 2020.

   7. All other provisions of the Plan shall remain as confirmed and not be modified.


      WHEREFORE, the Debtors pray the Court approve their proposed Modified

Chapter 13 Plan.



                                               /s/ Samuel Z. Marks______
                                               Samuel Z. Marks IS9998821
                                               MARKS LAW FIRM, P.C.
                                               4225 University Avenue
                                               Des Moines, Iowa 50311
                                               (515) 276-7211
                                               FAX: (515) 276-6280
                                               ATTORNEY FOR DEBTORS
                                 CERTIFICATE OF SERVICE
I hereby certify that on August 21, 2020, a copy of Motion to Modify Plan Post-Confirmation was
served electronically or by regular United States mail to all interested parties, the Trustee and all
creditors listed below.

American Credit Acceptance
Citibank
Cnac - Ia111
Consumer Portfolio Svc
Diversified Consultants, Inc.
First Premier Bank
First Premier Bank
Great Lakes Higher Education Corporation
Great Lakes Higher Education Corporation
Great Lakes Higher Education Corporation
Great Lakes Higher Education Corporation
Great Lakes Higher Education Corporation
Great Lakes Higher Education Corporation
Great Lakes Higher Education Corporation
H & R Accounts, Inc.
H & R Accounts, Inc.
H & R Accounts, Inc.
H & R Accounts, Inc.
H & R Accounts, Inc.
Jefferson Capital Systems, LLC
MidAmerican Title Loan
MRS BPO
Nordstrom FSB
Portfolio Recovery
Stowers and Sarcone
Target
Trent Nelson
Unity Point
University of Iowa Hospitals and Clinics




                                                       /s/ Sam Marks
                                                       Sam Marks
                                                       Marks Law Firm
                                                       4225 University Ave
                                                       Des Moines, IA 50311
                                                       515-276-7211
